DETAILED ACTION
The instant application having Application No. 16/957236 filed on June 23, 2020 is presented for examination by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the applicant’s submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on December 5, 2018 (PCT JP 2018/044745) and December 28, 2017 (JP 2017/254752).


Claim Analysis – 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “arithmetic device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 24 recites that the arithmetic device is a CPU executing a program.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1-12, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claims 1 and 7 recite ”in which a communication history between terminals belonging to a predetermined network is stored separately according to presence and absence of a session in the communication”. It is unclear what this limitation is intended to mean. It is also unclear how a communication can occur between two terminals with an “absence of a session in the communication” as a session is required for two devices to communicate. For the purpose of examination, the Examiner will interpret this limitation to mean a communication history between devices such as packets/traffic being sent between devices as shown in the Jiang reference below.
Claims 1 and 7 also recite “specify a route between the terminals indicated by the specified communication history as an abnormality cause route to be considered with priority in the network”. It is unclear what this limitation is intended to mean or how an “abnormality cause route” is given priority. For the purpose of examination, the Examiner will interpret this limitation to mean detecting an attack path and blocking the attack as shown in the Jiang reference below.
Claims 2-6 and 8-12 are rejected for the same reasons as cited above and for being dependent on a previously rejected base claim.
Claims 4-5 and 10-11 similarly recite communication between the terminals is a “communication without the session” or a “communication with the session”. As shown above, it is unclear how a communication can occur between two terminals “without a session” as a session is required for two devices to communicate. For the purpose of examination, the Examiner will interpret these limitations to mean a communication history between devices such as packets/traffic being sent between devices as shown in the Jiang reference below.

Claims 1-5 and 7-11 recite “one indicating”. It is unclear what “one” is referring to. It is also unclear if the “one” in claims 2-5 and 8-11 are referring to the same “one” as in claims 1 and 7, respectively.
Claims 6 and 12 are rejected for the same reasons as cited above and for being dependent on a previously rejected base claim.

Claims 1 and 7 recite “the specified communication history”; however, this limitation does not have antecedent basis in the claim.
Claims 2-5 and 8-11 recite “specify a communication history”; however, it is unclear if this is the same communication history as specified in claims 1 and 7, respectively, or a different communication history.
Claims 7-12 appear to be method claims; however, they recite system claim components. Therefore, it is unclear if claims 7-12 are intended to be method claims or system claims.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections in the event that it was inadvertently missed by the examiner to advance prosecution. The Examiner has noted significant issues supra as to the pending claims under 35 U.S.C. 112. Presently, the pending claims do not adequately reflect what the disclosed invention is. The following prior art rejections are based upon the examiner’s best interpretation of the claims.  In light of the precedence set forth in In re Steele, 305 F.2d 859, 862 (CCPA 1962) and In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970), the Examiner applies cited art in accordance with a position as best understood in the context of the claims and the invention as a whole to expedite compact prosecution.  Such interpretations of the claims versus the cited art cannot be used as a basis for overcoming the objections or rejections set forth supra. Any claim not objected or rejected in view of art does not ascribe allowable subject matter, but remains pending and rejected under their respective titles supra. 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-8, and 10-11 as best understood are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang (US 2018/0013787).

As per claims 1 and 7, Jiang discloses An abnormality cause specification support system comprising: 
a storage device configured to hold communication relation information in which a communication history between terminals belonging to a predetermined network is stored separately according to presence and absence of a session in the communication, and policy for specifying a cause route of an abnormality occurring in the network (Jiang, Figures 10 and 12 and paragraphs 10, 288-296, and 303-309, teaches analyzing statistical data of traffic flowing to a destination IP address (e.g. communication histories) and determines if the flow is above a threshold (e.g. policy). As the traffic is analyzed and compared to a threshold, both the traffic and threshold must be stored, at least temporarily.); and 
an arithmetic device configured to specify, among communication histories indicated by the communication relation information, one indicating a predetermined degree of conformity with a condition defined in the policy, and specify a route between the terminals indicated by the specified communication history as an abnormality cause route to be considered with priority in the network (Jiang, Figures 10 and 12 and paragraphs 10, 288-296, and 303-309, teaches that if the traffic flow is above the threshold (indicating at least one packet/communication history is above the threshold) a DDoS policy is sent to a packet forwarding device that is closest to the attack source on the attack path. As the packet forwarding device that is closest to the attack source on the attack path is known, it must have been determined based on at least one packet indicating/specifying the attack source/path.)

As per claims 2 and 8, Jiang discloses wherein the storage device is configured to further hold information on an intersection terminal that is a partner of communication with a session from a plurality of terminals, and40 DOCS 126042-006US1/4088451 1Attorney Docket No. 126042-006US1the arithmetic device is configured to specify a communication history indicating that a communication source terminal among terminals between which communication is performed is the intersection terminal as one indicating the predetermined degree of the conformity with the condition defined in the policy among the communication histories indicated by the communication relation information (Jiang, Figures 10 and 12 and paragraphs 10, 288-296, and 303-309, teaches that if the traffic flow is above the threshold a DDoS policy is sent to a packet forwarding device (intersection terminal) that is closest to the attack source on the attack path. As the packet forwarding device that is closest to the attack source on the attack path is known, it must have been determined based on at least one packet indicating/specifying the attack source/path.)

As per claims 4 and 10, Jiang discloses wherein the arithmetic device is configured to specify a communication history indicating that the communication is communication without the session as one indicating the predetermined degree of conformity with the condition defined in the policy among the communication histories indicated by the communication relation information (Jiang, Figures 10 and 12 and paragraphs 10, 288-296, and 303-309, teaches that if the traffic flow is above the threshold a DDoS policy is sent to a packet forwarding device (intersection terminal) that is closest to the attack source on the attack path. As the packet forwarding device that is closest to the attack source on the attack path is known, it must have been determined based on at least one packet indicating/specifying the attack source/path.)  

As per claims 5 and 11, Jiang discloses wherein the arithmetic device is configured to specify a communication history indicating that communication between the terminals is communication with the session as one indicating the predetermined degree of conformity with the condition defined in the policy among the communication histories indicated by the communication relation information (Jiang, Figures 10 and 12 and paragraphs 10, 288-296, and 303-309, teaches that if the traffic flow is above the threshold a DDoS policy is sent to a packet forwarding device (intersection terminal) that is closest to the attack source on the attack path. As the packet forwarding device that is closest to the attack source on the attack path is known, it must have been determined based on at least one packet indicating/specifying the attack source/path.)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 9 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Hassanzadeh (US 2016/0301704).

As per claims 3 and 9, Jiang discloses wherein … the arithmetic device is configured to specify a communication history indicating that the communication source terminal among the terminals between which the communication is performed is the intersection terminal as one indicating the predetermined degree of conformity with the condition defined in the policy among the communication histories indicated by the communication relation information, specify another intersection terminal … and further specify a route between the specified intersection terminal and the other intersection terminal as the abnormality cause route (Jiang, Figures 10 and 12 and paragraphs 10, 288-296, and 303-309, teaches that if the traffic flow is above the threshold a DDoS policy is sent to a packet forwarding device (intersection terminal) that is closest to the attack source (another intersection terminal) on the attack path. As the packet forwarding device that is closest to the attack source on the attack path is known, it must have been determined based on at least one packet indicating/specifying the attack source/path.)
However, Jiang does not specifically teach storing distance information.
Hassanzadeh discloses the storage device is configured to further hold distance information between the intersection terminals, and … specify another intersection terminal within a predetermined distance range from the specified intersection terminal based on the distance information, and further specify a route between the specified intersection terminal and the other intersection terminal as the abnormality cause route (Hassanzadeh, Figures 5B and paragraphs 45, 52-53, teaches determining the potential attack path based on information such as the rate of events and the distance between nodes in the path. Hassanzadeh, Figures 5B-5E and associated texts, teaches pruning the potential attack paths down to determine the actual attack path containing the start and destination nodes.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Hassanzadeh with the teachings of Jiang. Jiang teaches monitoring incoming packets (which have to be at least temporarily stored) to detect DDoS attacks and placing a DDoS policy filter in the attack path to block the attack which requires detecting the attack path. Hassanzadeh teaches detecting the attack path based on various information such as the distance between the nodes. Therefore, it would have been obvious for the system of Jiang to detect the attack path using the distance between the nodes as this would have been a simple substitution of one known method of attack path detection for another to yield the predictable results of detecting the attack path and placing a DDoS policy filter in the attack path to block the attack.

Claims 6 and 12 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Miller (US 2007/0115988).

As per claims 6 and 12, Jiang does not specifically teach deleting a communication history.
Miller discloses wherein the storage device is configured to further hold information on acquisition time of the communication history, and42 DOCS 126042-006US1/4088451 1Attorney Docket No. 126042-006US1the arithmetic device is configured to further execute a process of deleting, from the communication histories indicated by the communication relation information, a communication history for which a predetermined time has elapsed from the acquisition time based on the information on the acquisition time (Miller, Figure 7 and paragraph 26 and claim 15, teaches deleting expired packet histories.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the teachings of Miller with the teachings of Jiang. Jiang teaches monitoring incoming packets (which have to be at least temporarily stored) to detect DDoS attacks and blocking those attacks. Miller teaches deleting packet histories once they have expired. Therefore, it would have been obvious for the system of Jiang to delete the packet histories after a period of time to reduce the storage requirement of the system and allow new packet histories to be stored.

Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Shapiro (US 2008/0242280) – teaches removed all expired content.
Buchegger (US 2003/0163729) – teaches detecting malicious behavior on paths.
Choi (US 2004/0049695) – teaches detecting and blocking attack packets on a path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John B King/
Primary Examiner, Art Unit 2498